Citation Nr: 0004482	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-31 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 30 percent disabling.  

3.  Entitlement to an increased rating for defective vision 
of the right eye, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for the post-operative 
residuals of a right knee injury, currently rated as 10 
percent disabling.  

5.  Entitlement to an increased rating for residuals of 
injury to the left (non-dominant) arm, shoulder and wrist 
with vein graft, currently rated as 10 percent disabling.  

6.  Entitlement to an increased rating for residuals of 
fractures of the facial bones, currently rated as 10 percent 
disabling.  

7.  Entitlement to an increased (compensable) rating for 
right maxillary sinusitis, secondary to trauma.  

8.  Entitlement to an increased (compensable) rating for 
residuals of injury to the right ankle and heel.  

9.  Entitlement to an increased (compensable) rating for an 
insect bite scar of the right (dominant) hand.  

The issue of entitlement to waiver of recovery of an 
overpayment of compensation, in the amount of $1,624, will be 
the subject of a separate decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In June 1997, a hearing was held, at the RO, before Constance 
B. Tobias, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 1999).  

In January 1998, the Board Remanded the case for VA medical 
records and psychiatric examination of the veteran.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  

In August 1999, a video conference hearing was held with 
Constance B. Tobias, the Board member making this decision, 
designated to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West Supp. 1999).  The veteran withdrew his 
request for a personal hearing before a Board member.  It was 
agreed that the file would be held open for the veteran to 
submit additional evidence after the hearing and the veteran 
waived initial consideration of the additional evidence by 
the RO.  Cf. 38 C.F.R. § 20.1304(c) (1999).  The veteran's 
submissions have been received.  

At the August 1999 video conference hearing, the 
representative raised the issue of entitlement to a total 
disability rating based on individual unemployability.  Such 
a rating can only be granted if the schedular rating is less 
than total.  38 C.F.R. § 4.16(a) (1999).  Since this decision 
grants a total rating on a schedular basis, there is no legal 
basis for such a claim and the Board takes no further action 
on the matter.  

Also at the August 1999 video conference hearing, the veteran 
and representative expressed disagreement with the January 
1999 rating decision which considered that veteran's jaw 
complaints, granted service connection for bilateral 
temporomandibular joint (TMJ) dysfunction and rated the 
disability at 10 percent.  A notice of disagreement with a 
rating decision must be submitted to the RO.  38 C.F.R. 
§ 20.300 (1999).  The record before the Board does not 
disclose that a timely notice of disagreement with the 
January 1999 rating decision was filed with the RO, and the 
veteran and his representative have not informed the Board 
that such timely notice of disagreement was filed.  The Board 
can not discern any issue from the January 1999 rating 
decision which is currently within its jurisdiction and takes 
no action on these matters at this time.  38 U.S.C.A. § 7105 
(West 1991).  

The issue of entitlement to an increased rating for the post-
operative residuals of a right knee injury will be the 
subject of a remand at the end of this decision and will not 
be otherwise discussed herein.  


FINDINGS OF FACT

1.  Except for the rating of the right knee injury residuals, 
the RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.  

2.  In October 1979, the RO denied the veteran's claim for 
service connection for headaches.  He was notified in 
November 1979 and did not appeal.  

3.  Evidence received since the October 1979 rating decision, 
includes private and VA medical records showing headaches and 
treatment, without associating the headaches with a service-
connected disability or with disease or injury in service.  
The veteran has made numerous statements to the effect that 
he believes his headaches are related to his service-
connected disability; however, he does not have the medical 
training and experience to present competent opinion evidence 
on the medical question of etiology.  

4.  The evidence presented since the October 1979 rating 
decision is cumulative.  

5.  The service-connected post-traumatic stress disorder 
(PTSD) results in total occupational and social impairment 
and renders the veteran demonstrably unable to obtain or 
retain employment.  

6.  The service-connected defective vision of the right eye 
is manifested by loss of the inferior or lower half of the 
field of vision.  Corrected visual acuity is 20/40 or better 
in each eye and the left eye does not have a service-
connected disability.  

7.  The residuals of injury to the left (non-dominant) arm, 
shoulder and wrist with vein graft approximate a severe 
injury to Muscle Group V.  

8.  The service-connected residuals of fractures of the 
facial bones result in disfigurement which is no more than 
moderate and in slight nasal symptoms without interference 
with the breathing space.  

9.  The service-connected right maxillary sinusitis, 
secondary to trauma, is manifested by mild or occasional 
symptoms and does not approximate a moderate disability with 
associated discharge, crusting or scabbing.  Headaches are 
not a symptom of the service-connected disability.  There are 
no incapacitating episodes.  The veteran does not have three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. 

10.  The residuals of injury to the right ankle and heel do 
not approximate a moderate limitation of ankle motion or 
moderate foot injury residuals.  

11.  The insect bite scar of the right (dominant ) hand is 
not poorly nourished, ulcerated, or tender and painful on 
objective demonstration, and it does not affect the 
functioning of the wrist or hand.  




CONCLUSIONS OF LAW

1.  The October 1979 rating decision is final.  Evidence 
received since the RO's 1979 decision is not new and material 
and the veteran's claim of entitlement to service connection 
for headaches is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).  

2.  The criteria for a 100 percent rating for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and 
Code 9411 (1996, 1999).  

3.  The criteria for a rating in excess of 10 percent for 
defective vision of the right eye have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.14, 4.20, 4.75 and Codes 6079, 6080 
(1999).  

4.  The criteria for a 30 percent rating for residuals of 
injury to the left (non-dominant) arm, shoulder and wrist 
with vein graft, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.20 and 
Code 5305 (1999).  

5.  The criteria for a rating in excess of 10 percent for 
residuals of fractures of the facial bones have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Codes 6502, 7800 (1999).  

6.  The criteria for a compensable rating for right maxillary 
sinusitis, secondary to trauma, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Codes 6513 (1996, 1999).  

7.  The criteria for a compensable rating for residuals of 
injury to the right ankle and heel have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.31 and Codes 5271, 5284 (1999).  

8.  The criteria for a compensable rating for an insect bite 
scar of the right (dominant) hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.31 and Codes 7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Entitlement to Service Connection for 
Headaches

In October 1979, the RO considered the veteran's claim for 
service connection for headaches.  In addition to the service 
medical records and post service VA examination reports, the 
veteran submitted private medical records.  These included a 
summary from a private medical center, which reported 
treating the veteran for headaches on numerous occasions from 
1976 to 1979.  In an opinion dated in July 1976, a private 
neurologist expressed the opinion that the headaches sounded 
like tension headaches, rather than migraine.  The RO denied 
the claim on the basis that the evidence did not show an 
etiologic relationship between the headaches and injury in 
service.  The veteran was notified in November 1979 and did 
not appeal.  Decisions of the RO which are not appealed are 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1999).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, VA 
has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, the 
first determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

In analyzing a claim that new and material evidence has been 
submitted to reopen a claim, the first determination is 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening it must be 
determined whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the claim will be evaluated on the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(a) 
has been fulfilled.  See Winters v. West; 12 Vet. App. 203 
(1999); Elkins v. West; 12 Vet. App. 209 (1999).  

The first analysis is whether new and material evidence has 
been presented to reopen the claim.  See Hodge v. West, 155 
F.3d 1356, 1360-62 (Fed.Cir. 1998).  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  

At the time of the October 1979 rating decision denying 
service connection for headaches, the record contained the 
veteran's statements that he was in a VA medical center 
(VAMC) in July and August 1979.  Those records were not 
obtained.  VAMC summaries were received in August 1988.  The 
summary of the VA hospitalization in July and August 1979 
showed the veteran complained of frequent and intense 
headaches.  He said that during the last 3 to 4 years, he had 
developed bitemporal as well as occipital area headaches, 
once or twice a week, lasting 1 to 3 days.  The diagnosis was 
marital maladjustment.  There was no diagnosis of headaches 
or medical opinion connecting headaches to service or 
service-connected disability.  There was no report of 
headaches during the hospitalization.  The summaries of 2 VA 
hospitalizations in 1986 do not show any complaints of 
headaches, that headaches or related symptoms were noted 
during hospitalization, or any other information on 
headaches.   

The veteran had 2 VA mental examinations in November 1991.  
These primarily diagnosed PTSD and also diagnosed organic 
mental disorder.  One doctor related the organic mental 
disorder to head trauma in service.  However, neither report 
mentions any complaints of headaches or made any diagnosis as 
to headaches.  

In May 1993, the veteran claimed service connection for 
headaches due to head damage.  He did not submit evidence or 
assert that new and material evidence was available to 
support the claim.  

At his February 1994 RO hearing, the veteran testified of a 
head injury in service and of post service treatment for 
headaches by private physicians in 1973.  He stated that he 
still had headaches and described them.  

In June 1994, the RO received private medical records showing 
a diagnosis of migraine headaches in May 1976 with further 
complaints of headaches recorded in June, July, and August 
1976.  The reports did not indicate a cause or associate the 
headaches with any service-connected disability.  The records 
continued through 1991 without further report of headaches, 
although large portions of the records were covered.  

At the September 1994, RO hearing, the veteran testified of 
sinusitis symptoms.  Among the sinusitis symptoms, he 
reported headaches.  

A February 1996 VA clinical note shows the veteran complained 
of frontal headaches.  Ear and otopharyngeal findings were 
normal.  The left nostril was clear while there was pus on 
the right.  A computerized tomography scan disclosed 
thickening of the right maxillary sinus and the remaining 
sinuses were clear.  The assessment was that the headaches 
were most likely not sinusitis.  On follow up later in 
February 1996, the veteran continued to complain of frontal 
headaches, but the diagnosis was rhinitis of unclear 
etiology.  

At his June 1997 Board hearing, the veteran testified of 
severe headaches occurring 2 to 4 times a week.  The pain was 
described as coming from the back of the neck and up the 
middle of the head.  He said that it seemed his head was 
going around and around starting from the right ear and 
across the front of his face.  They were said to last as much 
as a couple of days.  He could not deal with people during 
that time and had been jailed for his actions during his 
headaches.  He also became sick of the stomach.  He told of 
previously using alcohol to deal with his headaches, but 
found that caused additional problems.  He reported that 
various diagnoses had been considered, including migraine 
headaches, brain tumor, concussion residuals, and a blood 
clot.  Various treatments had been tried.   

During the August 1999 video conference hearing, the veteran 
testified to this Board member that he continued to have 
headaches and received treatment at a VAMC.  He reported that 
a VA physician had told him the headaches were related to his 
service-connected facial injuries and sinus disorder.  He 
stated that he had not seen that doctor since the 1970's and 
early 1980's.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995), quoting Moray v. Brown, 7 Vet. App. 211, 214 (1993).  
The Court has particularly determined that a veteran's 
statements as to what a doctor said are not competent as new 
and material evidence to reopen a claim.  Warren v. Brown, 6 
Vet. App. 4 (1993).  Here, the veteran seeks to reopen his 
claim for service-connection for headaches by restating his 
previous assertions.  This is cumulative and is not new.  
Further, as the veteran does not have the necessary medical 
training and experience to provide an opinion on a medical 
question of causation, his statements are not competent 
evidence on that question.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The evidence shows that, several times, the 
veteran told examiners about headaches.  However, none of the 
medical personnel linked the headaches to sinusitis or any 
other service-connected disability.  On one occasion, the 
doctor even expressed the opinion that such a connection was 
unlikely.  The Board's review does not disclose anything 
which is evidence and which is new.  Since the veteran has 
not submitted new and material evidence, VA does not have 
jurisdiction to reopen the claim and consider it again.  
38 U.S.C.A. §§ 5108, 7105 (West 1991).  See Barnett.  

The Board notes that the veteran served in Vietnam and his 
awards include a Combat Action Ribbon and a Purple Heart.  
38 U.S.C.A. § 1154(b) assists combat veterans in the 
adjudication of well grounded claims.  However, evidence of a 
well grounded claim is required.  Since 1979, there have been 
several Court decisions clarifying the role of Section 
1154(b).  See Kessel v. West, 13 Vet. App. 9 (1999) (en 
banc), appeal docketed (Fed. Cir.); Arms v. West 12 Vet. 
App.  188 (1999).  Nevertheless, even under the current case 
law, the veteran has not submitted new evidence which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of his claim for service connection for 
headaches.  


Increased Ratings

The veteran's increased rating claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, his assertion that his service-connected 
disabilities have worsened raises plausible claims.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).   

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  The current rating is based on the current 
extent of the disability, so this discussion will focus on 
the recent evidence, which is the most probative source of 
information as to the current extent of the disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  


2.  Entitlement to an Increased Rating for PTSD

Extensive out patient treatment records are in evidence.  VA 
outpatient treatment records for October 1986 contain a 
diagnosis of PTSD.  The summary of VA hospitalization in 
December 1986 included a diagnosis of PTSD.  The claim for 
service connection for PTSD was received in June 1988.  
Psychologic testing in March 1989 led to diagnoses of PTSD, 
dysthymia, psychoactive substance abuse, and personality 
disorder.  In March 1990, a VA psychologist stated that the 
veteran was engaged in treatment for PTSD since March 1987.  
In November 1991, two VA psychiatrists diagnosed PTSD.  These 
medical records did not express an opinion as to the extent 
of the disability.  A June 1992 rating decision granted 
service connection for PTSD and rated the disability at 30 
percent.  The veteran did not make a timely appeal of that 
rating.  

The veteran had a periodic examination for his PTSD in 
January 1994.  On Axis V, the examiner described the 
veteran's functioning as fair.  An April 1994 rating decision 
continued the 30 percent rating.  The notice of disagreement 
was received in May 1994.  The statement of the case was 
issued in August 1994 and the appeal was received later that 
month.  

During the course of the claim and appeal, the rating 
criteria for evaluation psychiatric disorders changed on 
November 7, 1996.  Where the law changes after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable will apply unless Congress provided otherwise or 
permitted the Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The Board finds that review of the veteran's claim 
is warranted under the old and new rating criteria.  See 
38 U.S.C.A. § 5110(b)(1) (West 1991).  The RO provided the 
veteran with both rating criteria.  

Prior to November 7, 1996, psychoneurotic disorders were 
evaluated as 100 percent disabling where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; with the veteran demonstrably unable to 
obtain or retain employment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people was severely impaired, 
with the psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 50 percent rating required 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels A 30 percent 
rating required definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, so that the psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. Part 4, Codes 9400-9411 (1996) 
(effective prior to November 7, 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including anxiety, 
dissociative, somatoform, mood and chronic adjustment 
disorders and PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (1999).  

A VA psychiatric examination was performed in September 1994.  
The doctor commented that even though the veteran was 
attending the PTSD clinic, the doctor did not believe the 
veteran had PTSD.  Diagnoses were alcohol dependence and 
narcissistic personality.  Symptoms such as difficulty 
sleeping were associated with alcohol abuse and the veteran's 
anger was related to his personality disorder.  The examiner 
reiterated that he did not find any mental illness other than 
alcohol dependence and narcissistic personality disorder.  

Also during September 1994, the veteran testified before a 
hearing officer at the RO.  He described limited social 
activity.  He would occasionally go to a bar or shoot a game 
of pool.  He said he basically stayed to himself.  He 
reported periods of increased anxiety on a daily basis.  He 
described bouts of depression.  He detailed episodes of anger 
and occasional violence.  He was currently receiving 
counseling.  

A January 1996 clinical record shows the veteran complained 
of an inability to control anger, depression, nightmares, 
intrusive ideation, and other symptoms of PTSD.  He was 
suspicious and some what combative.  Thought processes were 
mildly tangential.  He stuttered when anxious.  He had little 
insight.   

At his June 1997 Board hearing, the veteran said that his 
PTSD made him feel that he was crazy.  He stated that he did 
not go out much and had 4 friends that he had grown up with.  
He described his days as lonely and his nights as lonelier.  

In June 1998, the veteran was examined by the same 
psychiatrist who examined him in September 1994.  In this 
occasion, the doctor admitted a diagnosis of PTSD.  The GAF 
was 65-70, which the doctor explained was some mild symptoms 
generally functioning pretty well, mild insomnia with some 
symptoms of PTSD.   

At his August 1999 Board video conference hearing, the 
veteran testified that he continued to have weekly treatment 
for PTSD at a VAMC.  He received individual treatment because 
he could not control himself in a group.  He stated that his 
anger had become worse and he had recently been incarcerated 
as a result.  He stated that he had not worked since 1984.  
He said no one would employ him because of his eyesight.  The 
veteran's wife testified that his temper had gotten worse in 
the last 18 months and his lost his temper over simple 
things.  

In a letter received in October 1999, the supervising 
psychologist at a VAMC, reported that the veteran had been 
treated for chronic and severe PTSD since January 1995, with 
only modest gains.  Symptoms include chronic anger, 
alienation, distrust bordering on paranoia, and difficulty 
dealing with authority figures.  He had attempted to gain 
income by repairing rental property but difficulty in 
concentration, sleep disturbance, intrusive thoughts and 
physical problems interfered.  The veteran's declining health 
had exacerbated his PTSD so that it would be extremely 
difficult for him to engage in vocational activities.  The 
doctor felt the veteran was unable to profit from vocational 
rehabilitation.  Symptoms were exacerbated under stress.  He 
had an inability to assess situations with perspective and 
cycles of extreme or inappropriate behavior.  These episodes 
were accompanied by intrusive memories.  The doctor was not 
sanguine about the possibility that the veteran would ever be 
able to function in a normal work environment.  

One VA psychiatrist examined the veteran twice; in September 
1994 he felt that the veteran did not have PTSD and in June 
1998 he accepted the PTSD diagnosis but felt the veteran had 
mild impairment.  The psychologist who has been working with 
the veteran for several years appears to have much greater 
experience with the veteran and so, the psychologist is in a 
much better position to diagnosis the veteran's psychiatric 
disability and determine its extent.  The psychologist was 
basically of the opinion that the service-connected PTSD 
prevented the veteran from working.  He acknowledged that 
there were physical disabilities involved, but the PTSD 
exacerbated the impact of these disabilities, so VA must 
consider the aggravation in assessing the impact of the PTSD.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  While there 
is evidence to the contrary, giving the veteran the benefit 
of the doubt, the Board finds that the PTSD prevents the 
veteran from working.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1999).  This meets the old criteria which 
provided a 100 percent rating where the PTSD rendered the 
veteran demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Code 9411 (1996) (effective prior to 
November 7, 1996).  It also meets the new criteria which 
provides a 100 percent rating if there is total occupational 
and social impairment.  61 Fed. Reg. 52701, 52702 (1996).  
38 C.F.R. §4.130 (1999).  


3.  Entitlement to an Increased Rating for Defective Vision 
of the Right Eye

The service medical records show that the veteran sustained a 
severe injury to the right eye in the March 1970 automobile 
accident, and initially could not perceive light.  It was 
felt that he had retinal hemorrhage and edema with traumatic 
damage to the eye.  The diagnosis was traumatic choroidal 
rupture with retinal and preretinal hemorrhage and macula 
edema of the right eye.  

A service department medical board report shows the veteran's 
vision was 20/200 on the right and 20/25 on the left, in 
March 1970.  Subsequently, hemorrhages around the optical 
disc and macula organized into a band of gliosis which ran 
from the center of the macula slightly superior to the disc 
and ended approximately at the disc.  In July 1970, right eye 
vision was 5/400 and could not be improved with corrective 
lens.  Left eye vision was 20/20.  The diagnosis was 
blindness of the right eye, secondary to macular scar.  

The veteran was given a special VA eye examination in October 
1973.  There was a Y-shaped scar just temporal to the outer 
angle of the right eye, which was well healed and slightly 
disfiguring.  There was slight depression of the malar 
eminence.  Other external eye findings were normal.  The 
fundi disclosed a healed choroidal rupture of the macula, 
scarring, and isolated areas of healed pigment degeneration.  
There was a right visual defect inferiorly, involving most of 
the inferior half of the field.  Vision was correctable to 
20/100 on the right and 20/20 on the left.  A December 1973 
rating decision granted service connection for defective 
vision and rated the disability at 10 percent under Code 
6079.  

A claim for an increased rating for loss of vision was 
received in May 1993.  

The September 1993 VA optometry clinic record shows visual 
acuity of 20/20 on the left and 20/50 on the right, with and 
without correction.  A loss of inferior visual field of the 
right eye was diagramed.  The left eye had a full field of 
vision.  Diagnoses were myopic astigmatism with presbyopia, 
bilateral blepharitis, and decreased visual acuity secondary 
to retina trauma by history.  

At his February 1994 RO hearing, the veteran testified of 
being examined by VA and given new glasses.  He said he was 
able to drive.  

VA optometry clinic notes show the veteran's eyes were 
examined on many occasions from 1994 through 1997.  Corrected 
vision in the right eye varied but was always 20/40 or 
better.  

In June 1997, the veteran testified at a Board hearing.  He 
described a loss of right eye vision below the center line.  
He felt his remaining vision was worse.  

When seen at the VA optometry clinic in September 1997, 
corrected visual acuity in the right eye was 20/30.  

A detailed ophthalmology and optometry examinations were done 
in March 1998 and the corrected vision in the right eye was 
20/30.  

A March 1999 VA optometry clinic note shows that the 
veteran's eyes were examined and corrected visual acuity was 
20/20 in each eye.  An inferior visual field defect was noted 
on the right.  The non-service-connected left eye had a full 
field of vision.  Clinic notes dated in June 1999 and August 
1999 show mild blepharitis.  The loss of the lower half of 
the visual field in the right eye remained constant.  Right 
eye corrected visual acuity was 20/30 in June and August 
1999.  

In August 1999, the veteran testified at his Board video 
conference hearing, that VA had recently prescribed trifocal 
lens for visual correction and some kind of ointment had also 
been prescribed.  

Visual acuity for rating purposes is determined based on 
corrected vision; that is, with glasses.  38 C.F.R. § 4.75 
(1999).  The most recent eye examinations consistently 
demonstrate that the veteran's corrected visual acuity is 
20/40 or better in each eye.  This does not approximate the 
limitation of visual acuity to 20/50 which is required for a 
compensable rating.  38 C.F.R. §§ 4.7, 4.84a, Code 6079 
(1999).  While the veteran is competent to assert that his 
vision is worse, the most accurate measure of corrected 
visual acuity is determined by trained medical personnel 
using specialized equipment.  38 C.F.R. § 4.75 (1999).  Since 
the medical findings consistently show that the veteran's 
visual acuity does not meet the requirements for a 
compensable rating, the preponderance of evidence is against 
an increased rating based on decreased visual acuity.  
38 U.S.C.A. § 5107(b) (West 1991).  

The record establishes that the veteran does not have a 
concentric contraction of visual fields ratable under 
38 C.F.R. §§ 4.76, 4.76a, Code 6080 (1999).  

The current rating criteria provides a 10 percent rating 
where the temporal half of the field of vision is lost in one 
service-connected eye.  This is the outer half which would 
involve a loss of peripheral vision.  A 30 percent rating is 
provided for loss of the temporal half of the field of vision 
in both eyes.  [Both eyes must be service-connected.  
38 C.F.R. § 4.14]  A 10 percent rating is also provided for 
loss of the inner or nasal half of the field of vision.  A 20 
percent rating is provided for loss of the nasal half of the 
field of vision in both eyes.  [Again, both eyes must be 
service-connected.  38 C.F.R. § 4.14]  The current rating 
criteria do not provide compensable ratings for loss of the 
upper or lower half of the field of vision.  38 C.F.R. 
Part 4, Code 6080 (1999).  

VA has proposed a change in the rating criteria for diseases 
of the eye.  64 Fed. Reg. 25246-25258, May 11, 1999.  The 
proposal explained that in order to make the evaluations for 
visual field defects under diagnostic code 6080 more 
comprehensive, as suggested by consultants, VA proposed to 
add evaluations for loss of superior and inferior altitudinal 
fields.  Inferior field loss will be evaluated at 10 percent 
for the unilateral and 30 percent for the bilateral condition 
(or impaired visual acuity of 20/70 (6/21) for each affected 
eye), and superior field loss will be evaluated at 10 percent 
for both the unilateral and bilateral conditions (or impaired 
visual acuity of 20/50 (6/15) for each affected eye).

While the proposal to assign a 10 percent rating for a loss 
of the lower or inferior visual field has not yet taken 
effect, the Board finds the explanation for the proposal 
persuasive.  The Board finds that the loss of the lower half 
of the visual field could be rated by analogy to loss of the 
temporal or nasal half under Code 6080.  38 C.F.R. § 4.20 
(1999).  Functions affected, anatomical localization and 
symptomatology are closely analogous.  However, this supports 
the current 10 percent rating and does not warrant any higher 
rating.  Specifically, Code 6080 provides the next higher 
rating if both eyes have limitation of visual field.  In this 
case only one eye is service-connected and the non-service-
connected left eye has no limitation of visual field.  
38 C.F.R. § 4.14 (1999).  Therefore, the limitation of the 
field of vision in the right eye is not analogous to the 
criteria for a higher rating.  38 C.F.R. § 4.20 (1999).  

The Board has considered all aspects of the service-connected 
right eye disability and finds, for the reasons discussed 
above, that the preponderance of evidence establishes the 
service-connected right eye disability is not analogous to 
and does not approximate any applicable criteria for a higher 
rating.  38 C.F.R. §§ 4.7, 4.20 (1999).  


4.  Entitlement to an Increased Rating for Residuals of 
Injury to the 
Left (Non-Dominant) Arm, Shoulder and Wrist with Vein Graft

The service medical records show that the veteran sustained a 
nondisplaced fracture of the left scapula in the March 1970 
automobile accident.  X-rays of the left wrist were negative.  
There was a markedly weak radial pulse.  A left subclavian 
arteriogram revealed a thrombosis of the brachial artery.  
Surgery was performed with a left saphenous vein graft 
connected to the left axillary artery and brought down to the 
region of the left elbow.  The brachial artery was found to 
be entirely thrombosed.  Postoperatively, there was a good 
pulse which slowly diminished to a weak radial pulse.  It was 
asymptomatic and the color of the hand and nails was good.  
The pertinent diagnoses were fracture of the left scapula and 
contusion of the left brachial artery.  

On the October 1973 VA examination, it was noted that the 
veteran was right handed.  There was no limitation of motion 
in the left shoulder, arm or hand.  The left radial pulse was 
diminished.  There was no swelling of the wrist and wrist 
motion was not limited.  The diagnoses were residuals of 
blood clot of the left arm, vein graft, arterial impairment, 
residuals of injury left shoulder, and no residuals sprain of 
left wrist.  X-rays showed no abnormalities of the left 
shoulder or wrist.  The December 1973 rating decision granted 
service connection for injury of left arm, shoulder, wrist 
with vein graft, rated as 10 percent disabling by analogy to 
Code 5305.  

Muscle Group V functions in elbow supination (1) (long head 
of biceps is stabilizer of shoulder joint) and flexion of 
elbow (1, 2, 3).  It includes the flexor muscles of elbow: 
(1) Biceps; (2) brachialis; and (3) brachioradialis.  A 
injury to Muscle Group V will be rated as noncompensable if 
slight and as 10 percent disabling if moderate.  A moderately 
severe injury will be rated as 30 percent disabling if 
involving the major extremity and as 20 disabling if 
involving the minor extremity.  A severe injury will be rated 
as 40 percent disabling if involving the major extremity and 
as 30 disabling if involving the minor extremity.  38 C.F.R. 
Part 4, Code 5305 (1999).  

The original injury included a fracture of the scapula.  
Impairment of the clavicle or scapula with dislocation will 
be rated as 20 percent disabling.  A nonunion will be rated 
as 20 percent disabling where there is loose movement and as 
10 percent disabling without loose movement  A malunion will 
be rated as 10 percent disabling.  Or the disability may be 
rated on impairment of function of contiguous joint.  
38 C.F.R. Part 4, Code 5203 (1999).  

Considering the shoulder joint, the Board notes that there is 
no evidence of actual ankylosis.  There was no left shoulder 
abnormality on the April 1999 X-rays.  Further, no physician 
has analogized the left shoulder restrictions to ankylosis.  
Consequently, there is no basis for rating the disability as 
ankylosis of the left shoulder under Code 5200. 

Looking to the rating for restriction of motion, Limitation 
of motion of the arm to 25° from the side will be rated as 40 
percent disabling for the major arm and as 30 percent 
disabling for the minor arm.  Limitation of motion of the arm 
to midway between side and shoulder level will be rated as 30 
percent disabling for the major arm and as 20 percent 
disabling for the minor arm.  Limitation of motion of the arm 
at shoulder level will be rated as 20 percent disabling for 
the major or minor arm.  38 C.F.R. Part 4, Code 5201 (1999).  

Private medical records show the veteran caught his left arm 
in a roller belt at work, in July 1983.  This resulted in 
anterior laceration requiring stitches and a dirty abrasion 
over the medial side of the elbow.  There was tenderness 
along the ulnar nerve and paresthesia, limitation of elbow 
movement and tenderness at the base of the 4th metacarpal.  
X-rays showed an old spur at the elbow but no bony injury of 
the hand.  The diagnosis was infected lacerations and ulnar 
neuritis.  

Records from the Barnesville Hospital show complaints of neck 
and shoulder pain, from 1988 to 1991, were treated with 
medication, physical therapy and injection.  

A claim for an increased rating for loss of feeling in the 
arms and hands and loss of grip was received in May 1993.  

During his February 1994 RO hearing, the veteran testified of 
burning and aching sensations in his left arm.  He told of 
surgery in service.  He stated that he currently had a lot of 
pain and frequently could not raise his arms.  His hands felt 
the way they did right after the surgery.  He had numbness in 
the 3rd and 4th fingers, as well as difficulty holding things.  
The pain was said to be getting worse and more frequent.  The 
arm was not being treated.  He stated that he was right 
handed.   

The report of a April 1996 VA examination shows the veteran 
complained of problems with both shoulders.  No joint 
swelling was noted and the upper extremities had a fair range 
of motion.  There were thickened white scaling lesions over 
the left elbow, which the veteran associated with pinning of 
the joint.  No other symptomatology for the service-connected 
left upper extremity disability was reported.  

In June 1997, the veteran testified that there were times 
when he could not lift his left arm.  He told of numbness in 
the fingers and dropping things.  He reported that arthritis 
and nerve deficits affected his shoulder.  He said that he 
was sometimes unable to raise his arm.  He said he had 
trouble lifting and dropped things.  He reported numbness in 
his hand and fingers.  He stated that he had pain throughout 
the extremity.  

On the June 1998 VA examination of his joints, the veteran 
complained of right shoulder disability.  Concerning the 
service-connected disability, neither the veteran nor the 
examiner reported any current left upper extremity symptoms.  

In August 1999, the veteran testified for his Board video 
conference hearing that he was currently receiving some ultra 
sound treatment, from VA, for his left shoulder arm and 
wrist.  He said that surgery to remove a chip had been 
postponed because of kidney problems.  He reported that he 
had trouble raising his arm above his shoulder, at times.  He 
described right shoulder symptoms.  He also said that his 
left upper extremity was limited so that he could not raise 
it to put his clothes on.  He described it as locking or 
something.  He said it was so painful that it woke him up at 
night.  He further stated that he had problems holding 
things.  

Service connection for the right shoulder was previously 
denied by the RO in an unappealed rating decision.  The 1999 
VA clinical records show that the right shoulder was 
symptomatic and did not indicate any active left upper 
extremity symptomatology.  The April 1999 X-rays indicated a 
possible chip fracture on the right, while no fracture, 
dislocation or other abnormality of the left shoulder was 
identified.  

The service-connected left upper extremity injury residuals 
present a complex picture which is not limited to the left 
shoulder, but includes vein graft residuals and the wrist.  
After considering the various applicable rating criteria the 
Board concurs with the RO that the disability is most closely 
rated by analogy to a muscle wound of the left upper 
extremity, in both location and symptomatology.  38 C.F.R. 
§ 4.20 (1999).  Giving the veteran the benefit of the doubt, 
the Board finds that the disability picture as described by 
the veteran and the evidence of record approximates a severe 
injury for which a 30 percent rating is appropriate.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.7, 
Code 5305 (1999).  This is the highest rating assignable 
under this Code, for the non-dominant extremity.  A higher 
rating is not provided under Code 5203 and 30 percent is the 
highest rating for the non-dominant extremity under Code 
5201.  The veteran has not contended nor does the evidence 
show that any other rating criteria would be more closely 
analogous to the service-connected left upper extremity 
injury residuals; or that there are other rating criteria 
which would warrant an additional rating.  38 C.F.R. §§ 4.1, 
4.2, 4.14, 4.20 (1999).  


5.  Entitlement to an Increased Rating for 
Residuals of Fractures of the Facial Bones

The veteran has asserted that he has various symptoms as the 
result of his facial injury in service.  Some residuals have 
been separately rated, such as the TMJ syndrome and 
sinusitis.  Here, the Board finds that the facial deformity 
and nose aspects of the injury do not warrant an increased 
rating.  

The service medical records show that the veteran sustained a 
fracture of the right frontozygomatic suture with fracture of 
the right and left infraorbital ridges and the floor of the 
right orbit in the March 1970 automobile accident.  The nasal 
bones were fractured.  There was a La Forte I fracture of the 
maxilla.  There were multiple abrasions of the face.  
Procedures included closed reduction of fracture of the nasal 
bones, a right Caldwell-Luc procedure including antrostomy, 
open reduction of the right frontomalar suture line, and 
bilateral suspensory wires from zygomatic-frontal process.  
On release, the facial fractures were considered well healed.  

On the VA eye examination in October 1973, there was slight 
depression of the malar eminence and a Y-shaped scar just 
temporal to the outer angle of the right eye, which was well 
healed and slightly disfiguring.  The dental examiner 
described some facial asymmetry as the right side appeared 
somewhat caved in.  On the special ear, nose and throat 
examination, the veteran complained of difficulty breathing 
through the nose and pain over the bridge of the nose.  The 
examiner found the nasal septum was relatively in the 
midline.  Breathing spaces were adequate.  The mucosa and 
turbinates appeared normal.  It was commented that the 
veteran tended to exaggerate his symptoms.  

October 1973 VA X-rays disclosed evidence of a previous 
fracture of the lateral wall of the right orbit, probably a 
separation of a suture with a single wire suture in the area.  
There was no definite evidence of fracture of the floor of 
the right orbit and position and alignment of the bones of 
the lateral wall of the right orbit were good.  The left 
orbit appeared normal.  The nasal septum was very slightly 
deviated to the left with adequate airways on either side.  
No definite fracture of the zygomatic arches was seen.  The 
doctor's impression was old fracture of the lateral wall of 
the right orbit at the line fixed with a wire suture loop in 
good position and alignment but no definite fracture noted of 
the orbit nor maxillary bones.    

The December 1973 rating decision granted service connection 
for residuals of fracture of the facial bones and rated the 
disability at 10 percent under Code 7800.  

In September 1992, the veteran asserted that his nose was 
worse following an infection after VA nasal surgery in 
November 1990.  

On examination in January 1994, the veteran asserted that he 
continued to have septal pain and had to put his finger in 
his nose and push the septum to relieve the pain.  
Examination showed the nose was without deformity.  The 
septum was in the midline.  The doctor listed numerous normal 
findings particular to the nose.  There was diffuse erythema 
of the nasal mucosa.  There was tap tenderness to the 
bilateral submaxillary sinuses.  The diagnosis was chronic 
recurrent sinusitis.  No nasal or other fracture residuals 
were reported.  

The report of the September 1994 VA examination contains the 
veteran's complaints of nasal septum pain.  The examiner 
noted diffuse erythema of the nasal mucosa.  Otherwise, the 
nose findings, including the septum, were normal.   

In September 1994, the veteran testified before a hearing 
officer at the RO.  He stated that he was currently having 
problems with his jaw and nose.  He reported a tingling 
sensation and numbness.  He stated that his jaw locked.  The 
pain was mostly located in the jaw and up through the ears.  
The pain was described as steady and dull, but sharp at 
times.  He told of biting his tongue and having difficulty 
chewing food.  

When seen at the ear, nose and throat clinic in December 
1995, the veteran's complaints included facial pain.  His 
nose was seen to have a very deviated septum.  His left ear 
had fluid behind the tympanic membrane.  The diagnoses were 
sinusitis and hearing loss.  No facial injury residuals were 
diagnosed.  In March 1996, the assessment was rhinitis 
without mention of facial injury residuals.  

Examination in April 1996 disclosed the nasal septum 
deviation.  There were no other facial injury residuals 
reported.  

In January 1997, the veteran was seen for snoring, which he 
asserted was due to the head injury in service.  The 
diagnosis was sleep apnea.  That diagnosis was confirmed on a 
polysomnogram in May 1997.  Corrective surgery, a 
uvulopalatopharyngoplasty, was later performed.  This did not 
involve any structures which had surgery for the service-
connected facial injury.  The doctors did not indicate that 
there was any connection to the injury in service.  

During his June 1997 Board hearing, the veteran testified 
that his facial injuries resulted in his jaw locking, a 
broken bone in the nose which interfered with wearing glasses 
and caused pain in the nose.  He said that scar tissue caused 
irritation.  He ascribed a vulnerability to infections to the 
injury residuals.  He reported pain around his ears.   

Respiratory examination in August 1998 did not disclose any 
facial injury residuals.  The August 1998 dental examination 
revealed bilateral TMJ dysfunction, more pronounce on the 
right and the examiner expressed the opinion that it was due 
to the accident in service.  The RO granted service 
connection for the TMJ dysfunction with a separate 10 percent 
rating.  As discussed above, the record does not contain a 
notice of disagreement on that issue.  The dentist did not 
identify any other facial injury residuals.  

In his August 1999 video hearing testimony, the veteran 
reported his jaw locking or catching, as well as pain and a 
tingling sensation in the area.  Since his nose surgery, he 
felt pressure on his nose.  He could put his finger in his 
nose to hold the cartilage and relieve the symptoms, although 
it looked to others as though he was picking his nose.  He 
reported lip irritation.  He said that his face was redder, 
like a rash.  

The current 10 percent evaluation is assigned under Code 
7800.  That code provides that disfiguring scars of the head, 
face or neck will be rated as noncompensable if slight; 10 
percent disabling if moderately disfiguring; and 30 percent 
disabling if severe, especially if producing a marked and 
unsightly deformity of eyelids, lips or auricles.  A 50 
percent rating will be assigned for complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  38 C.F.R. Part 4, 
Code 7800 (1999).  

The preponderance of evidence shows that there is some 
deformity around the eye and that this is no more than 
moderately disfiguring.  The record establishes that the 
asymmetry does not approximate the severe disfigurement 
required for the next higher, 30 percent rating.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  

The veteran's nose symptoms have also been considered in 
light of the history of nose surgery associated with the 
injury.  Here, the rating code provides a 10 percent rating 
if nasal deflection results in marked interference with 
breathing space.  The evidence shows that further surgery was 
required and that there is no current interference with 
breathing space.  The veteran has described slight continuing 
symptoms for which the rating code provides a non-compensable 
rating.  38 C.F.R. Part 4, Code 6502 (1999).  Therefore, the 
preponderance of the evidence establishes that the nasal 
aspects of the injury do not approximate the criteria for an 
increased rating.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1999).  


6.  Entitlement to an Increased Rating for 
Right Maxillary Sinusitis, Secondary to Trauma

The service medical records show that the veteran sustained a 
fracture of the lateral walls of both maxillary sinuses in 
the March 1970 automobile accident.  

On the VA special ear, nose and throat examination, in 
October 1973, the veteran complained of sinus trouble and 
fleeting pains throughout his head.  He reported a watery 
discharge which was sometimes red, sometimes green, and 
sometimes yellow.  The doctor reported that he found no 
clinical evidence of sinusitis at that time.  X-rays revealed 
slight widening of the mucoperiosteal lining of the right 
maxillary sinus, probably recurrent sinusitis, without any 
evidence of a retention cyst or gas-fluid level.  The X-ray 
examination of the paranasal sinuses was otherwise negative.  
There was no definite fracture of the sinuses.  

The December 1973 rating decision granted service connection 
for right maxillary sinusitis, secondary to trauma and rated 
the disability as noncompensable, 0 percent,  under Code 
6513.  

Prior to October 7, 1996, a 50 percent rating for sinusitis 
was assigned for a postoperative status, following radical 
operation with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  A 
30 percent rating required frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 10 percent 
rating was assigned for moderate sinusitis with discharge or 
crusting or scabbing, infrequent headaches.  A noncompensable 
rating was assigned where there were X-ray manifestations 
only, symptoms mild or occasional.  38 C.F.R. Part 4, Code 
6513 (1996).  

As of October 7, 1996, sinusitis will be rated as 50 percent 
disabling following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
30 percent rating requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 10 percent rating will be assigned for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A noncompensable rating will be 
assigned where the sinusitis is detected by X-ray only.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. Part 4, 
Code 6513, effective October 7, 1996 (61 Fed. Reg. 46720-
46731, Sep. 5, 1996).  

A November 1992 VA clinical note shows the nose decongested 
well and was negative for mucopus; throat findings led to a 
diagnosis of upper respiratory infection.  

On examination in January 1994, there was diffuse erythema of 
the nasal mucosa and tap tenderness to the bilateral 
submaxillary sinuses.  No discharge was noted.  The diagnosis 
was chronic recurrent sinusitis.  

On the September 1994 VA examination, the veteran had tap 
tenderness to the left maxillary and frontal sinuses.  X-rays 
disclosed a wire suture in the right frontal zygoma for 
stabilization.  There was mucosal thickening to the posterior 
ethmoidal sinuses.  The diagnosis was chronic recurrent 
sinusitis.  

At the September 1994, RO hearing, the veteran testified that 
his sinusitis was active with frequent drainage.  There was 
also stuffiness.  He was symptomatic every day, some days 
worse.  He stated that his nose was sore with mucus scabbing 
inside.  He stated that he did not have outside crusting.  He 
stated that he had swelling over his sinuses and around the 
eyes.  He reported headaches, dizziness and balance problems.  
It affected his hearing and there was ear pain.  The symptoms 
occurred once a month, although they had not occurred for 3 
or 4 months.  It varied with the weather.  

When seen at the ear, nose and throat clinic in December 
1995, the veteran's complaints included sinusitis.  That was 
the assessment and medication was recommended.  

A February 1996 VA clinical note shows the veteran complained 
of frontal headaches.  Ear an otopharyngeal findings were 
normal.  The left nostril was clear while there was put on 
the right.  A computerized tomography scan disclosed 
thickening of the right maxillary sinus and the remaining 
sinuses were clear.  The assessment was that the headaches 
were most likely not sinusitis.  On follow up later in 
February 1996, the veteran continued to complain of frontal 
headaches, but the diagnosis was rhinitis of unclear 
etiology.  In March 1996, the assessment was rhinitis, 
without mention of sinus findings or diagnosis of sinusitis.   

Examination in April 1996 disclosed the nasal septum 
deviation.  There were no sinus findings.  

In his June 1997 Board hearing, the veteran testified of 
frequent nasal drainage.  He said that he had sinus 
infections very, very often.  

On a VA respiratory examination in August 1998, the veteran 
reported sleep apnea and that he had undergone a 
uvulopalatopharyngoplasty.  Examination of his throat 
disclosed the surgical residuals.  There were no sinus 
complaints or findings.  

In his August 1999 video hearing testimony, the veteran 
described facial symptoms.  He reported that since his nose 
surgery, he felt pressure on his nose.  He could put his 
finger in his nose to hold the cartilage and relieve the 
symptoms, although it looked to others as though he was 
picking his nose.  He reported being treated with antibiotics 
for chronic sinusitis.  He stated that he had a lot of 
drainage since the surgery, although it was intermittent.  He 
acknowledged that the surgery helped his breathing.  

Although the veteran is competent to assert that his 
sinusitis warrants a higher rating, the findings of the 
trained medical professionals are more probative as to the 
extent of the disability.  In this case, the evidence shows 
mild or occasional symptoms for which the rating code 
provides a non-compensable or 0 percent rating.  The 
preponderance of evidence shows that the disability does not 
approximate a moderate disability with associated discharge 
or crusting or scabbing.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1996).  

A 10 percent rating could be assigned for a moderate 
sinusitis with infrequent headaches.  38 C.F.R. Part 4, Code 
6513 (1996).  While the veteran has asserted that he has 
sinus headaches, the only medical opinion as to a connection 
indicated it to be unlikely.  Further, service-connection for 
headaches was denied by a final rating decision and in this 
decision, the Board concludes that no new and material 
evidence has been presented to reopen this claim.  The 
preponderance of evidence is against infrequent headaches as 
a manifestations of the veteran's sinusitis.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

Looking to the new criteria, there is no evidence of 
incapacitating episodes.  The preponderance of evidence is 
against the veteran having sinusitis characterized by 
headaches and pain.  The preponderance of evidence also 
demonstrates that the veteran does not experience purulent 
discharge or crusting often enough to approximate the new 
requirements for a compensable rating.  38 C.F.R. Part 4, 
Code 6513 (1999).  The veteran is competent to assert that 
the disability is worse and should be assigned a compensable 
rating; however, the findings of the trained medical 
personnel are more probative and, as discussed above, these 
show that the service-connected sinusitis does not 
approximate any applicable criteria for a compensable rating.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1996).  


7.  Entitlement to an Increased Rating for 
Residuals of Injury to the Right Ankle and Heel

The service medical records show injury in the March 1970 
automobile accident.  X-rays of the right ankle were 
negative.  

On the October 1973 VA examination, it was noted that the 
veteran's right ankle had been injured in service and he 
reported occasional pain with use.  There was no swelling or 
deformity in the right ankle or heel.  Motion in the ankle 
was not limited.  The diagnosis was residuals of injury of 
the right ankle, by history.  

The October 1973 VA X-ray examination of the right ankle 
disclosed that the posterior process of the talus had never 
united and formed an accessory bone, the os trigonum, which, 
the doctor stated, was a developmental anomaly of no clinical 
importance.  There was also a very small spur inferiorly on 
the plantar aspect of the calcaneus, posteriorly, but no soft 
tissue swelling at the ankle or heel.  The doctor concluded 
that it was a negative examination of the ankle.  

The December 1973 rating decision granted service connection 
for residuals of trauma to the right ankle and heel, rated as 
noncompensable, 0 percent.  

The veteran again injured his right lower extremity in 1981.  
December 1981 X-rays were interpreted as showing no evidence 
of that trauma; although there was an accessory ossicle 
inferior to the medial malleolus and a small calcaneal spur.  
January 1982 X-rays were read a showing bony fragments near 
the medial malleolus probably related to old trauma.  Private 
clinical records described limping, swelling and puffiness in 
1982; the diagnosis was an old strain of the right ankle.  

A claim for an increased rating for ankle swelling and pain 
was received in May 1993.  

At his February 1994 RO hearing, the veteran testified that 
he occasionally used a stocking type brace on his ankle; 
although he felt it caused swelling and aggravation more than 
helping.  

On examination in April 1996, the veteran complained of foot 
pain.  He complained of pain from a knot under the right 
toes.  He also reported radiating pain down the right leg 
from the hip to the foot.  Objectively, no joint swelling was 
noted.  There was some limitation of motion with pain in the 
lower extremities.  There was no pedal edema.  A tender, 
inflamed and slightly reddened area beneath the toes of the 
right foot suggested a neuroma.  There were no ankle or heel 
findings.  

At his June 1997 Board hearing, the veteran testified that he 
used an elastic ankle brace, until the throbbing in the 
extremity became too bad to use it.  He stated that he 
twisted the ankle every time he walked on it and had 
swelling.  He reported that he wore tied boots because of 
ankle weakness.  Recent X-rays were said to disclose 
arthritis.  

At the August 1999 Board video conference hearing, the 
veteran testified that he had been given a 1/4 inch lift pad to 
treat his ankle and heel conditions.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  

Looking to the criteria for rating ankle disabilities, there 
is no evidence of ankylosis ratable under Code 5270 or 5272, 
malunion ratable under Code 5273 or surgery residuals ratable 
under Code 5274.  38 C.F.R. § 4.71a (1999).  

Limited motion of the ankle will be rated as 20 percent 
disabling if marked and 10 percent disabling if moderate.  
38 C.F.R. Part 4, Code 5271 (1999).  The rating criteria do 
not provide a compensable rating for the mild or slight 
limitations described by the veteran.  38 C.F.R. § 4.31 
(1999).  

The veteran has reported using a 1/4 inch lift for his ankle 
and heel symptoms.  There is no evidence that there is actual 
shortening of the leg or that it approximates the 11/4 inches 
required for a compensable rating.  38 C.F.R. Part 4, Code 
5275 (1999).  

Looking to the other aspects of the service-connected 
disability, the condition could be rated under Code 5284 for 
foot injuries.  Other foot injuries may be rated as 10 
percent disabling where moderate, 20 percent disabling where 
moderately severe and 30 percent disabling where severe.  
38 C.F.R. Part 4, Code 5284 (1999).  With actual loss of use 
of the foot, the disability will be rated as 40 percent 
disabling.  38 C.F.R. § 4.31 (1999).  Here again, the 
disability must approximate the moderate level to be 
compensable.  38 C.F.R. § 4.7 (1999).  A noncompensable 
rating must be assigned for the slight or mild symptoms 
described by the veteran.  38 C.F.R. § 4.31 (1999).  

While the veteran may feel that his service-connected heel 
and ankle disability is so symptomatic that it warrants a 
compensable rating, the findings of the trained medical 
personnel are more probative and establish that the symptoms 
do not approximate the moderate disability required for a 
higher, compensable, rating under any applicable criteria.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.31 
(1999).  


8.  Entitlement to an Increased Rating for 
an Insect Bite Scar of the Right (Dominant) Hand

In May 1969, the veteran sustain a centipede bite on the 
radial aspect of the right forearm at the wrist.  Itching, 
blisters, cellulitis and secondary infection followed.  In 
July 1969, it was noted that the symptoms were subsiding.  On 
the March 1989 VA examination, there was normal range of 
motion in all parameters and grip was 4/4.  The right hand 
had a freely movable U shaped scar, 8 millimeters by 8 
millimeters by 8 millimeters.  The August 1989 rating 
decision granted service connection for scar, right hand, 
residual of insect bite, rated as noncompensable, 0 percent 
disabling, under Code 7805.  

A May 1992 VA dermatology clinic note shows the veteran had 
erythema, blanching and papules on the right arm.  A June 
1992 note discloses that a biopsy had diagnosed folliculitis, 
that it had responded to treatment and the skin was clear.  
The diagnosis was folliculitis, resolved.  In November 1992, 
there were a few erythematous papules on the arms.  The 
diagnosis was resolved folliculitis.  On follow-up in April 
1993, there was no activity.  
 
A claim for an increased rating for swelling of insect bites 
was received in May 1993.  

In February 1994, the veteran testified at an RO hearing that 
he kept getting sores in the area of the bite.  He told of an 
aching sensation and tenderness to pressure.  

At the VA clinic in March 1994, the veteran complained that 
his skin condition was not being documented.  Physical 
examination disclosed papules on the left forearm, left upper 
arm, and right forearm.  The assessment was folliculitis.  No 
right wrist abnormality was reported.  

The March 1995 VA dermatology clinic record shows 
hyperkeratosis on the elbows and stucco keratoses/xerosis on 
the upper arms.  In September 1995, there were excoriations 
on the left forearm.  No right wrist abnormality was reported 
on either occasion.  

On general examination in April 1996, there were multiple 
scars, although no specific findings as to the right wrist.  
The April 1996 VA dermatology examination determined that 
there were no lesions.  The October 1996 dermatology clinic 
record shows the skin was clear.  No lesions were seen on 
clinical evaluation in January 1997.  No lesions were present 
on the subsequent 6 month evaluation in 1997 and in March 
1998.   

In June 1997, the veteran testified at a Board hearing and 
told of pain in the wrist, in the area of the bite.  

At his August 1999 Board video conference hearing, the 
veteran testified that the bite scar itched and became tender 
and red.  It responded to Benadryl.  He was under the care of 
a dermatologist.  

The initial insect bite was apparently very painful and slow 
to heal.  However, the preponderance of the evidence 
establishes that there are no current compensable 
manifestations for which compensation could be awarded.  It 
is not contended nor does the evidence show that a residual 
scar is poorly nourished or ulcerated as required for a 
compensable rating under Code 7803.  While the veteran has 
complained of pain in the area, no residual scar has been 
identified and no medical professional has found the bite 
residuals to be tender and painful on objective 
demonstration, as required for a compensable rating under 
Code 7804.  Further, while the veteran has asserted that bite 
residuals affect the functioning of the wrist, the medical 
evidence shows that there is no functional limitation.  
Consequently, a compensable rating is not warranted under 
Code 7805.  The preponderance of evidence on this issue 
demonstrates that the insect injury residuals do not 
approximate any applicable criteria for a compensable rating.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.31 
(1999).  


Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 
38 C.F.R. § 3.321(b)(1) (1999).  In this regard, the Board 
finds that there has been no showing by the veteran that any 
of his service-connected disabilities has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The petition to reopen a claim of entitlement to service 
connection for headaches is denied.  

A 100 percent rating for PTSD is granted.  A 30 percent 
rating for residuals of injury to the left (non-dominant) 
arm, shoulder and wrist with vein graft is granted.  These 
grants are subject to the law and regulations governing the 
payment of monetary awards.  

An increased rating for defective vision of the right eye is 
denied.  An increased rating for residuals of fractures of 
the facial bones is denied.  An increased rating for right 
maxillary sinusitis, secondary to trauma, is denied.  An 
increased rating for residuals of injury to the right ankle 
and heel is denied.  An increased rating for an insect bite 
scar of the right (dominant ) hand is denied.  


REMAND

The Court has held that there must be examination reports 
containing sufficient information to rate a disability in 
accordance with the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court discussed the applicability of 
38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  
In Arnesen v. Brown, 8 Vet. App. 432 (1995) the Court applied 
the principles of DeLuca to the rating of knees.  An examiner 
should evaluate the veteran's left knee in accordance with 
the guidance of the Court and the applicable regulations.  
The veteran is advised that if he fails to report for such 
examination without good cause, his claim for increase shall 
be denied.  38 C.F.R. § 3.655 (1999).

The issue of entitlement to an increased rating for the post-
operative residuals of a right knee injury is REMANDED to the 
RO for the following:  

1.  The RO should schedule the veteran for 
a VA orthopedic examination.  The entire 
claims folder, must be made available to 
and be reviewed by the examiner .  All 
necessary tests and studies should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The physician 
should provide complete rationale for all 
conclusions reached and should 
specifically express an opinion on the 
following questions:  

a.  What is the range of right knee 
motion, describing any limiting factors.  
If the veteran experiences pain on motion, 
the physician should express an opinion as 
to the credibility of the complaints and 
the specify the evidence on which he bases 
his assessment.  The doctor should report 
at what point in the range of motion any 
pain appears and how it affects motion.  

b.  Describe all functional loss affecting 
the right knee including more movement 
than normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

2.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  

Thereafter, the RO should review the claim for an increased 
rating for the right knee.  In accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals








